DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the at least one media discharge connector" in line 1.  There is insufficient antecedent basis for this limitation in the claim, the media discharge connector is first mentioned in claim 13, not in claim 11 (on which claim 18 depends).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10, 11, 13, 15-20 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al (WO  2016176563) in view of DEMIRCI et al (WO 2015077333).
Regarding Claim 1, Lam et al teaches a method of separating and enriching sperm from a tissue sample (see [0007] and [0009]), comprising: obtaining a microfluidic separating system (referred to as sperm purification system 1, having tube members 25 and 40 and also including purification chamber 75 ) having an inlet end (referred to as chemoattractant inlets 45, which may include a sperm inlet 50, and low, medium, and high concentration chemoattractant inlets 55, 60, and 65, respectively, see [0048] and Figure 1) and an outlet end (referred to as the outlet of sperm filter socket 85, which is waste socket 95), wherein a filter (referred to as sperm filter 90, wherein sperm filter 90 further comprises sperm selection filter 190) is fluidly connected to the outlet end (see Figure 1 and [0049]-[0050]) ; separating the tissue sample via the microfluidic separating system into a debris (waste) fluid volume (through waste socket 95, which is coupled to collection well 110)  and a sperm fluid volume; and enriching the sperm fluid volume by removing excess media via the membrane filter (such that it the enriched volume is collected in collection well 115)  (see Figure 1 and [0049]-[0050]).
Lam et al does not explicitly disclose that sperm selection filter 195 of sperm filter 90 is a membrane filter.
However, in the analogous art of sperm sorting, Demirci et al teaches a sperm sorting system 10 is illustrated. The system 10 includes a housing 12 having an inlet 14 and a collection chamber 16 having a filter 18 arranged therein. The filter 18 may be a polycarbonate filter or other filter having suitable materials properties, such as pore or passage size, as will be described (see [0036]). In addition, Demirci et al teaches that the filter includes a plurality of micropores and arranged in the flow path between the inlet and the outlet to cause sperm traveling along the flow path to move against the filter and gravity to reach the outlet (see [0011]). It would have been obvious to one of ordinary skill in the art to utilize the porous membrane filter of Demirci et al as the sperm selection filter 190 of Lam et al for the benefit of effectively causing sperm to travel along the flow path and move against the filter and gravity to be sorted into the appropriate collection outlet.
Regarding Claim 2, Lam et al teaches coupling a sperm enrichment module (referred to as sperm filter socket 85), supporting the  filter (sperm filter 90, as illustrated in Figure 3), to the outlet end of a microchannel structure (which incorporates waste socket 95, coupled to exit tube members 105) of the microfluidic separating system (see [0049]-[0051]). In addition, Demirci et al teaches that its membrane filter (which is part of a microfluidic system) is supported by a housing (see [0011]). 
Accordingly, it would have been obvious to one of ordinary skill in the that if the porous membrane filter of Demirci et al was utilized as the sperm selection filter of Lam that this  porous membrane filter would thereby by supported by a sperm enrichment module (i.e. sperm socket 85) and that furthermore it would have been obvious to one of ordinary skill in the art to support the porous membrane filter (such as with the housing described in Demirci) for the benefit of providing enhanced support/stability to the filter.
Regarding Claim 3, Lam et al teaches that enriching the sperm fluid volume further comprises flowing the sperm fluid volume through a tube (referred to as tube member 180, where sperm inlet 135 flows semen sample into central channel 170 (of the sperm filter 90) by way of tube member 180), such that excess media is filtered to a discharge outlet (referred to as waste outlet 200 and collection outlet 205, illustrated in Figure 4), and such that an enriched sperm fluid volume is discharged through an axial collection outlet to produce the enriched sperm fluid volume (which is collected in  sperm socket 100). 
Lam et al does not explicitly disclose that central channel 170 comprises a radial wall comprising a membrane filter. 
However, in the analogous art of sperm sorting, Demirci et al teaches a sperm sorting system 10 is illustrated. The system 10 includes a housing 12 having an inlet 14 and a collection chamber 16 having a filter 18 arranged therein. The filter 18 may be a polycarbonate filter or other filter having suitable materials properties, such as pore or passage size, as will be described (see [0036]). In addition, Demirci et al teaches that the filter includes a plurality of micropores and arranged in the flow path between the inlet and the outlet to cause sperm traveling along the flow path to move against the filter and gravity to reach the outlet (see [0011]). It would have been obvious to one of ordinary skill in the art to utilize the porous membrane filter of Demirci et al as the sperm selection filter 190 of Lam et al for the benefit of effectively causing sperm to travel along the flow path and move against the filter and gravity to be sorted into the appropriate collection outlet.
Regarding Claim 4, the combination of Lam et al and Demirci et al teaches that separating the tissue sample comprises flowing the tissue sample through a separation fluid channel (referred to as central channel 170) of a microchannel structure (shown in Figure 4) of the microfluidic separating system (see [0053]-[0055] and [0059] of Lam et al). 
Regarding Claim 5, the combination of Lam et al and Demirci et al teaches that flowing the tissue sample through the separation fluid channel (central channel 170 and tube member 180) comprises flowing the tissue sample through a spiral separation fluid channel (shown in Figure 4 as spiral (serpentine) channels 135,140,145,150,155, 160 and 165) and under laminar flow conditions, wherein a cross-flow in the spiral separation fluid channel facilitates segregation of tissue sample into the sperm fluid volume that is then flowed through the membrane filter (see Figure 4, [0053] and [0058] of Lam et al).
Regarding Claim 8, the combination of Lam et al and Demirci et al teaches that enriching the sperm fluid volume generates an enriched sperm fluid volume (which is collected in collection well 115), the method further comprising flowing the enriched sperm fluid volume through an inlet (such as sperm inlet 135) of a distribution device (shown as the tree-shaped set of channels in Figure 4) comprising a plurality of separate microchannels (such as channels 140, 145, 150, 155, 160 and 165) for separation and collection of the enriched sperm fluid volume (see [0053] and [0059] of Lam et al). 
Regarding Claim 10, the combination of Lam et al and Demirci et al teaches that the method of claim 1 is free from fluorescence detection (since the system of Lam et al contains no detection means at all and is solely directed towards sperm purification) (see Figure 1 and abstract of Lam et al).
Regarding Claim 11, Lam et al teaches a two-stage tissue sample separation system (referred to as sperm purification system 1), comprising: 
a microchannel structure (shown as channels 120, 125, 130, 135, 140, 145, 150, 155, 160, 165, 170, which are a part of sperm filter 90, which is disposed in filter socket 85) defining a separation fluid channel to form a separation stage (see Figure 4 and [0052]-[0053]); 
an inlet end (referred to as sperm and chemoattractant inlets 120, 125, 130 and 135) of the microchannel structure (see Figure 4 and [0052]); 
an outlet end (referred to as outlets 200 and 205) of the microchannel structure (see Figure 4 and [0055]) ; and
 a filter (referred to as sperm selection filter 195) fluidly connected to the outlet end (200 or 205), the membrane filter defining an enrichment stage downstream of the separation stage (see [0054]-[0055] and [0059]); 
wherein flow of the tissue sample through the separation stage facilitates at least partial segregation of materials in the tissue sample based on size, and wherein subsequent flow of the tissue sample through the enrichment stage further facilitates removal of at least a portion of excess media in the tissue sample via the filter (see [0054]). 
However, in the analogous art of sperm sorting, Demirci et al teaches a sperm sorting system 10 is illustrated. The system 10 includes a housing 12 having an inlet 14 and a collection chamber 16 having a filter 18 arranged therein. The filter 18 may be a polycarbonate filter or other filter having suitable materials properties, such as pore or passage size, as will be described (see [0036]). In addition, Demirci et al teaches that the filter includes a plurality of micropores and arranged in the flow path between the inlet and the outlet to cause sperm traveling along the flow path to move against the filter and gravity to reach the outlet (see [0011]). In addition, Demirci et al teaches the presence of the filters with, for example, uniform sized pores between two chambers was designed such that the most motile and healthy sperm could translocate through the filter pores (see [0072]). It would have been obvious to one of ordinary skill in the art to utilize the porous membrane filter of Demirci et al as the sperm selection filter 190 of Lam et al for the benefit of effectively causing sperm to travel along the flow path and move against the filter and gravity to be sorted by size into the appropriate collection outlet.
Regarding Claim 13, the combination of Lam et al and Demirci et al teaches a sperm enrichment module (referred to as filter socket 85) comprising the membrane filter, wherein the sperm enrichment module defines the enrichment stage, and comprises at least one media discharge connector (referred to as sockets 95 and 100, which are connected to exit tube members 105) coupled to the membrane filter, the at least one media discharge connector comprising a discharge outlet (referred to as exit tube members 105) for discharging excess media to a waste collector (referred to as collection well 110, 115) (see Figure 1, [0049], [0055] and [0059]).
Regarding Claim 15, Lam et al teaches that the sperm enrichment module (sperm socket 85, containing sperm filter 90) defines an excess media flow path and an enriched sperm fluid flow path (where both fluid flow paths are exit tube members 105, which are coupled to outlets 200 and 205), wherein the excess media flow path extends from the outlet end (outlets 200 and 205) of the microchannel structure, and wherein the enriched sperm fluid flow path extends centrally through a primary flow channel (central channel 170) of the membrane filter to an enrichment outlet (sperm socket 100, which is coupled to collection outlet 205) of the sperm enrichment module (see Figures 1 and 4, [0054]-[0055] and [0059])
	Lam et al does not explicitly disclose that the excess media flow path extends from the outlet end through pores of the membrane filter.
	However, in the analogous art of sperm sorting, Demirci et al teaches a sperm sorting system 10 is illustrated. The system 10 includes a housing 12 having an inlet 14 and a collection chamber 16 having a filter 18 arranged therein. The filter 18 may be a polycarbonate filter or other filter having suitable materials properties, such as pore or passage size, as will be described (see [0036]). In addition, Demirci et al teaches that the filter includes a plurality of micropores and arranged in the flow path between the inlet and the outlet to cause sperm traveling along the flow path to move against the filter and gravity to reach the outlet (see [0011]). It would have been obvious to one of ordinary skill in the art to utilize the porous membrane filter of Demirci et al as the sperm selection filter 190 of Lam et al and couple the membrane filter of Demirci et al to the excess media flow path of Lam et al for the benefit of effectively causing sperm and sample to travel along the excess media flow path and move against the filter and gravity to be sorted into the appropriate collection outlet based on the pore size of the membrane filter. 
	Regarding Claim 16, Lam et al teaches the microchannel structure comprises a plurality of outlets (referred to as outlets 200 and 205) (see Figure 4 and [0055]).
	Lam et al does not disclose wherein a sperm sample outlet (referred to as collection outlet 205) of the plurality of outlets is in fluid communication with an inlet of the membrane filter of the sperm enrichment module.
	However, in the analogous art of sperm sorting, Demirci et al teaches a sperm sorting system 10 is illustrated. The system 10 includes a housing 12 having an inlet 14 and a collection chamber 16 having a filter 18 arranged therein. The filter 18 may be a polycarbonate filter or other filter having suitable materials properties, such as pore or passage size, as will be described (see [0036]). In addition, Demirci et al teaches that the filter includes a plurality of micropores and arranged in the flow path between the inlet and the outlet to cause sperm traveling along the flow path to move against the filter and gravity to reach the outlet (see [0011]). It would have been obvious to one of ordinary skill in the art to couple the inlet of the membrane filter of Demirci et al to the sperm outlet of Lam et al for the benefit of effectively causing sperm and sample to travel through the flow path and move against the filter and gravity to be sorted, to allow the sperm to selectively sorted into the appropriate collection outlet based on the pore size of the membrane filter. 
	Regarding Claim 17, Demirci et al teaches that the membrane filter comprises an elongate tube (since Lam et al teaches a first plurality of micropores arranged in the flow path between the inlet and the outlet (thereby forming a tube)  to cause sperm traveling along the flow path to move against through the filter and gravity to reach the outlet (see abstract). In addition, Lam et al teaches that sperm filter 90 includes an elongate tube member (180) (see [0054] and Figure 4). 
	Regarding Claim 18, the combination of Lam et al and Demirci et al teaches that the at least one media discharge connector (referred to as exit tube members 105) comprises a support body (shown in Figures 2 and 3 as the support/housing of sperm filter 90) having an open area adjacent an outer surface of the membrane filter, such that excess debris filtered through the membrane filter flows through the open area and out a discharge outlet (sockets 95, 100, which are coupled to outlets 200 and 205) of the support body (see Figures 1 and 4, [0049] and [0054] of Lam et al). 
	Regarding Claim 19, the combination of Lam et al and Demirci et al teaches that the microchannel structure comprises a spiral configuration (shown in Figure 4 as channels 135,140,145,150,155, 160 and 165, which all together form a tree-like, spiral configuration) (see Figures 4 and 5, [0053] of Lam et al).
	Regarding Claim 20, Lam et al teaches a microfluidic separating system (shown in Figures 4 and 5 of Lam et al) comprising the microchannel structure, the microfluidic separating system comprising: an inlet zone (referred top portion of tube members 175 and 180, and illustrated below) proximate the inlet end (which consists of inlets 120, 125, 130 and 135) and having a carrier fluid inlet (referred to as chemoattractant inlets 120, 125 and 130) to receive the carrier fluid and a tissue sample inlet (referred to as sperm inlet 135) to receive the tissue sample (see [0052]-[0053]); an outlet zone (referred to as first proximal end 185) having a plurality of outlets (outlets 200 and 205, wherein outlet ) proximate the outlet end (see [0054]) ; and a transport region (referred to as central channel 170) between the inlet zone and the outlet zone (as illustrated in Figures 4 and 5), the transport region being open to the carrier fluid and the tissue sample, wherein a cross-flow in the transport region facilitates segregation of the materials in the tissue sample based on size (see [0054] and [0059]). 
	 Lam et al does not disclose a membrane filter, which is in fluid communication with a sperm sample outlet of the plurality of outlets, such that the sperm sample volume of the tissue sample is transferable through the sperm sample outlet to the membrane filter for enriching the sperm sample volume.
	However, in the analogous art of sperm sorting, Demirci et al teaches a sperm sorting system 10 is illustrated. The system 10 includes a housing 12 having an inlet 14 and a collection chamber 16 having a filter 18 arranged therein. The filter 18 may be a polycarbonate filter or other filter having suitable materials properties, such as pore or passage size, as will be described (see [0036]). In addition, Demirci et al teaches that the filter includes a plurality of micropores and arranged in the flow path between the inlet and the outlet to cause sperm traveling along the flow path to move against the filter and gravity to reach the outlet (see [0011]). It would have been obvious to one of ordinary skill in the art to couple the membrane filter of Demirci et al to the sperm outlet of Lam et al for the benefit of effectively causing sperm and sample to travel through the flow path and move against the filter and gravity to be sorted, to allow the sperm to selectively sorted into the appropriate collection outlet based on the pore size of the membrane filter. 
Regarding Claim 22, the combination of Lam et al and Demirci et al teaches that the system of claim 11 does not include a fluorescence detector or a fluorescence light source (since the system of Lam et al contains no detection means at all and is solely directed towards sperm purification) (see Figure 1 and abstract of Lam et al).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al and Demirci et al as applied to claims 1 and 11 above, and further in view of Ladisch et al (WO 2017015574).
Regarding Claim 6, the combination of Lam et al and Demirci et al does not teach that the membrane filter comprises a hollow fiber membrane filter comprising pores operable to permit passage of excess debris based on size, and to restrict passage of sperm.
However, in the analogous art of filtration systems, Ladisch et al teaches that hollow fiber filtration provides certain advantages over flat membrane filtration. Specifically, hollow fibers provide a higher surface to volume ratio, increased flux per unit volume of membrane module, and allow continuous operation as the sample can be cycled through the hollow fiber (see [0071]). It would have been obvious to one of ordinary skill in the art to utilize hollow fiber filtration (as taught by Ladisch et al) for the benefit of providing a higher surface to volume ratio, increased flux per unit volume of membrane module, as well as allowing continuous operation as the sample can be cycled through the hollow fiber.
Regarding Claim 12, the combination of Lam et al and Demirci et al teaches that the membrane filter comprises a tube (tube 180, coupled to central channel 170 of Lam et al) having a radial wall at least partially formed of a filter material having pores sized to permit passage and restrict passage of materials in the tissue sample based on size (see [0054], [0059] and Figure 4 of Lam et al and [0036] of Demirci et al).
The combination of Lam et al and Demirci et al does not teach that the membrane filter comprises a hollow fiber membrane filter.
However, in the analogous art of filtration systems, Ladisch et al teaches that hollow fiber filtration provides certain advantages over flat membrane filtration. Specifically, hollow fibers provide a higher surface to volume ratio, increased flux per unit volume of membrane module, and allow continuous operation as the sample can be cycled through the hollow fiber (see [0071]). It would have been obvious to one of ordinary skill in the art to utilize hollow fiber filtration (as taught by Ladisch et al) for the benefit of providing a higher surface to volume ratio, increased flux per unit volume of membrane module, as well as allowing continuous operation as the sample can be cycled through the hollow fiber.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al and Demirci et al as applied to claims 1 and 13 above, and further in view of Gale et al (WO 2016064896).
Regarding Claim 7, the combination of Lam et al and Demirci et al does not teach that after enriching the sperm fluid volume, the method further comprises trapping at least one sperm of the sperm fluid volume with a microfluidic valve of a microfluidic chip, and then backflowing a microfluidic channel of the microfluidic chip to release the trapped at least one sperm to collect the at least one sperm.
However, in the analogous art of tissue sample processing systems, Gale et al teaches a  tissue sample processing system (100) can include a microfluidic separating system (110). The microfluidic separating system (110) can include a fluid channel to receive a carrier fluid (104) and a tissue sample (102), and a plurality of outlets. Flow of the carrier fluid (104) and the tissue sample (102) in the fluid channel can facilitate segregation of materials in the tissue sample (102) based on size into a plurality of size fractions, such that each one of the plurality of outlets receives a different size fraction of the materials in the tissue sample (see abstract). In addition, Gale et al teaches a sorting/concentrating system 730, which includes an inlet 770 to receive tissue sample material from a microfluidic separating system as disclosed herein, and an outlet 770b. The sorting/concentrating system 730 can also include a first fluid conduit 771 and a second fluid conduit 772. The first fluid conduit 771 can be sized or configured to prevent passage of a given size particle (e.g., a cell of a desired size fraction of the tissue sample material) through the conduit. In one aspect, the first fluid conduit 771 can have a trap portion 776a sized to receive or accommodate one or more particles of the desired size, and a reduced size portion 776b configured to prevent passage of the particles through the first conduit. In addition, the sorting/concentrating system 730 can include a plurality of valves 774a, 774b associated with the plurality of aliquot storage channels to facilitate separation of aliquots into the aliquot storage channels for storage (e.g., cryopreservation). A back- flow line 775 can be included to provide fluid for flushing trapped particles from the first conduit 771 and into the aliquot storage channels 773 a, 773b. The inlet, the outlet, and the back- flow line 775 can include valves 774c-e, respectively, to facilitate operation of the sorting/concentrating system 730. In addition, a valved conduit 777 can be included to control flow. In addition, Gale et al teaches that the tissue sample includes sperm 778a-d, which are desired to be concentrated and sorted. Tissue sample material will either flow into the first conduit 771, where there is a trap for larger particles, or into the second conduit 772, bypassing the trap. However, due to the higher resistance in the second conduit 772, the material in the tissue sample preferentially flows into the first fluid conduit 771. Large particles, such as the sperm 778a-c become trapped in the first conduit 771 by the reduced size portion 776b (see FIG. 10B), while a small particle 779 can pass through the reduced size portion 776b of the first conduit 771 and thus exit the system 730 via the outlet 770b. Any particles, including large particles (e.g., sperm 778d), which do not flow into the first conduit 771 can bypass the trap. Providing two flow paths ensures that as the sperm 778a-d move through the system 730, they become trapped or bypass the trap (i.e. back pressure) (see page 18, line 29 – page 19, line 31). It would have been obvious to one of ordinary skill in the art to modify the microfluidic separating system of Lam et al by incorporating at least one valve and trap in the separating channels for the benefit of enabling a tissue sample to concentrated and sorted into a trap based on the size of the particles of the tissue sample while also effectively controlling flow in the microfluidic channels and enabling backflow of fluid to release unwanted particles.
Regarding Claim 21, Lam et al teaches microfluidic chip comprising an inlet channel (such as sperm inlet 135).
Lam et al does not explicitly disclose that this inlet channel is in fluid communication with an outlet of the membrane filter of the enrichment module.
	However, in the analogous art of sperm sorting, Demirci et al teaches a sperm sorting system 10 is illustrated. The system 10 includes a housing 12 having an inlet 14 and a collection chamber 16 having a filter 18 arranged therein. The filter 18 may be a polycarbonate filter or other filter having suitable materials properties, such as pore or passage size, as will be described (see [0036]). In addition, Demirci et al teaches that the filter includes a plurality of micropores and arranged in the flow path between the inlet and the outlet to cause sperm traveling along the flow path to move against the filter and gravity to reach the outlet (see [0011]). It would have been obvious to one of ordinary skill in the art to couple the inlet of the membrane filter of Demirci et al to the sperm outlet of Lam et al for the benefit of effectively causing sperm and sample to travel through the flow path and move against the filter and gravity to be sorted, to allow the sperm to selectively sorted into the appropriate collection outlet based on the pore size of the membrane filter. 
	The combination of Lam et al and Demirci et al does not teach that the microfluidic chip further comprises a microfluidic valve operable to trap at least one sperm of the enriched sperm sample volume.
	However, in the analogous art of tissue sample processing systems, Gale et al teaches a  tissue sample processing system (100) can include a microfluidic separating system (110). The microfluidic separating system (110) can include a fluid channel to receive a carrier fluid (104) and a tissue sample (102), and a plurality of outlets. Flow of the carrier fluid (104) and the tissue sample (102) in the fluid channel can facilitate segregation of materials in the tissue sample (102) based on size into a plurality of size fractions, such that each one of the plurality of outlets receives a different size fraction of the materials in the tissue sample (see abstract). In addition, Gale et al teaches a sorting/concentrating system 730, which includes an inlet 770 to receive tissue sample material from a microfluidic separating system as disclosed herein, and an outlet 770b. The sorting/concentrating system 730 can also include a first fluid conduit 771 and a second fluid conduit 772. The first fluid conduit 771 can be sized or configured to prevent passage of a given size particle (e.g., a cell of a desired size fraction of the tissue sample material) through the conduit. In one aspect, the first fluid conduit 771 can have a trap portion 776a sized to receive or accommodate one or more particles of the desired size, and a reduced size portion 776b configured to prevent passage of the particles through the first conduit. In addition, the sorting/concentrating system 730 can include a plurality of valves 774a, 774b associated with the plurality of aliquot storage channels to facilitate separation of aliquots into the aliquot storage channels for storage (e.g., cryopreservation). A back- flow line 775 can be included to provide fluid for flushing trapped particles from the first conduit 771 and into the aliquot storage channels 773 a, 773b. The inlet, the outlet, and the back- flow line 775 can include valves 774c-e, respectively, to facilitate operation of the sorting/concentrating system 730. In addition, a valved conduit 777 can be included to control flow. In addition, Gale et al teaches that the tissue sample includes sperm 778a-d, which are desired to be concentrated and sorted. Tissue sample material will either flow into the first conduit 771, where there is a trap for larger particles, or into the second conduit 772, bypassing the trap. However, due to the higher resistance in the second conduit 772, the material in the tissue sample preferentially flows into the first fluid conduit 771. Large particles, such as the sperm 778a-c become trapped in the first conduit 771 by the reduced size portion 776b (see FIG. 10B), while a small particle 779 can pass through the reduced size portion 776b of the first conduit 771 and thus exit the system 730 via the outlet 770b. Any particles, including large particles (e.g., sperm 778d), which do not flow into the first conduit 771 can bypass the trap. Providing two flow paths ensures that as the sperm 778a-d move through the system 730, they become trapped or bypass the trap (i.e. back pressure) (see page 18, line 29 – page 19, line 31). It would have been obvious to one of ordinary skill in the art to modify the microfluidic separating system of Lam et al by incorporating at least one valve and trap in the separating channels for the benefit of enabling a tissue sample to concentrated and sorted into a trap based on the size of the particles of the tissue sample while also effectively controlling flow in the microfluidic channels.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lam et al and Demirci et al as applied to claim 1 above, and further in view of Takayama et al (US PGPub 2006/0270021).
Regarding Claim 9, the previous combination of Lam et al and Demirci et al teaches that approximately 1 mL of diluted tissue sample is flowed through the microfluidic separating system (see [0066]-[0067] of Demirci et al).
The previous combination of Lam et al and Demirci et al does not explicitly teach that the microfluidic separating system produces an enriched sperm sample volume of approximately 20 – 100 µl.
However, in the analogous art of microfluidic sperm isolation device, Takayama et  teaches that the motile sperm-enriched media stream is harvested by diverting it to flow into the motile particle-enriched channel 10, while the now motile particle-depleted sort stream continues through channel 9 into outlet 4 (see [0036]). In addition, Takayama et al teaches that once co-laminar flow begins, more motile sperm cross over the interface between the co-flowing streams, and the sperm-enriched media fluid flows into the sorted sperm reservoir collection well (volume: ca. 30-40 µl) (see [0077]). Given that Takayama et al teaches a similar method of sperm isolation /separation would have been obvious to one of ordinary skill in the art that the system of Lam et al and Demirci et al would also produce 30-40 µl of enriched sperm.
Furthermore, examiner Wecker notes that the amount of enriched sperm produced is a result effective variable that would vary based on the total volume of tissue sample used in the system and the relative dimensions of the system. See MPEP 2144.04-2144.05.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lam et al and Demirci et al as applied to claim 1 above, and further in view of Chen et al (WO 2015084676).
Regarding Claim 14, the combination of Lam et al and Demirci et al that the sperm enrichment module (sperm socket 85) comprises a plurality of media discharge connectors (exit tube members 105) arranged in series and coupled together by tube sections (see Figure 1 and [0049]).
The combination of Lam et al and Demirci et al does not disclose that each media discharge connector comprises a T-port connector having a discharge outlet.
However, in the analogous art of flow cytometers for sperm sorting, Chen et al teaches a flow cytometer (for sperm sorting) which includes a fluidic subsystem 70 in accordance with some embodiments of the present disclosure that includes a sheath liquid reservoir 702 and a liquid pump 701 that draws sheath liquid from the sheath liquid reservoir 702. An outlet of the liquid pump 701 may connect to an inlet of a T-coupling 703 that receives sheath liquid from the liquid pump 701. The T-coupling 703 may have two (2) outlets. The first outlet may connect to a bypass conduit 710 for returning a fraction of the sheath liquid received by the T-coupling 703 from the liquid pump 701 back to the sheath liquid reservoir 702. Returning a fraction of the sheath liquid received by the T-coupling 703 from the liquid pump 701 back to the sheath liquid reservoir 702 is advantageous for two (2) reasons.
1. As depicted in FIG. 14, the bypass conduit 710 is left open to the surrounding atmosphere which effectively dampens pulsation to thereby significantly reducing the pulsation inherent in the operation of the liquid pump 701.
2. Returning a fraction of the sheath liquid received by the T-coupling 703 from the liquid pump 701 back to the sheath liquid reservoir 702 also effectively reduces the throughput of the liquid pump 701 thereby allowing the use of comparatively high flow rate, low cost pumps in the flow cytometer 40 (see page 53, lines 11-27). It would have been obvious to one of ordinary skill in the art to modify the discharge connectors of Lam et al so they are arranged as a T-port connection for the benefit of enabling the return of a fraction of the fluid received by the T-coupling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797